     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 1 of 12. PageID #: 200




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
LITIGATION
                                    Case No. 1:17-md-2804
This document relates to:
                                                 Judge Dan Aaron Polster

Estill County Emergency Medical Services, SHORT FORM FOR SUPPLEMENTING
Kentucky v. Amerisourcebergen Drug Corp., et COMPLAINT AND AMENDING
al.                                          DEFENDANTS AND JURY DEMAND
Case No. 1:18-op-46237




       Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue

Pharma L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National

Prescription Opiate Litigation, in the United States District Court for the Northern District of

Ohio, Dkt #513, 5141), and as may be amended in the future, and any additional claims asserted

herein. Plaintiff also hereby amends its complaint to alter the defendants against which claims

are asserted as identified below. To the extent defendants were previously sued in plaintiff(s)’

existing complaint and they are no longer identified as defendants herein, they have been

dismissed without prejudice except as limited by CMO-1, Section 6(e). Doc. #232.

1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 2 of 12. PageID #: 201




           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

        1.     Plaintiff(s)’ Existing Complaint (No.5:18-CV-00590, E.D. Ky., Dkt. 1), and
(1:18-op-46237, Dkt. 1) is expressly incorporated by reference to this Short Form as if fully set
forth herein except to the extent that allegations regarding certain defendants that are not listed in
section 2 below are dismissed without prejudice.

                                   PARTIES – DEFENDANTS

       2.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:

       AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
       McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA, INC.
       THE PURDUE FREDERICK COMPANY, INC., TEVA PHARMACEUTICAL
       INDUSTRIES, LTD., TEVA PHARMACEUTICALS USA, INC. CEPHALON, INC.,
       JOHNSON & JOHNSON, JANSSEN PHARMACEUTICALS, INC., ORTHO-
       MCNEIL-JANSSEN       PHARMACEUTICALS,     INC.   n/k/a    JANSSEN
       PHARMACEUTICALS, INC., JANSSEN PHARMACEUTICA INC. n/k/a JANSSEN
       PHARMACEUTICALS, INC., NORAMCO INC., ENDO HEALTH SOLUTIONS INC.,
       ENDO PHARMACEUTICALS, INC., PAR PHARMACEUTICALS, INC.,
       ALLERGAN PLC f/k/a ACTAVIS PLC., WATSON PHARMACEUTICALS, INC. n/k/a
       ) ACTAVIS, INC., WATSON LABORATORIES, INC., ACTAVIS LLC., ACTAVIS
       PHARMA, INC. f/k/a WATSON PHARMA, INC., MALLINCKRODT PLC.,
       MALLINCKRODT LLC, CVS HEALTH CORPORATION, WALGREENS BOOTS
       ALLIANCE, INC., a/k/a WALGREEN CO., WALMART, INC., f/k/a WALMART
       STORES, INC. AND RITE-AID CORPORATION.

I, Michael G. Stag, Counsel for Plaintiff(s), certify that in identifying all Defendants, I have
followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s).

I further certify that, except as set forth below, each of the Defendant(s) newly added
herein appears in the ARCOS data I reviewed.

I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

The following newly added Defendant(s) do not appear in the ARCOS data I reviewed:

Walmart, Inc., Walgreens Boots Alliance, Inc. a/k/a Walgreen Co. and CVS Health Corporation
do not appear in the ARCOS data; however, these defendants are present in neighboring and
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 3 of 12. PageID #: 202




near-neighboring counties such that drugs supplied or dispensed by these entities are present
throughout Kentucky, including Estill County.

Dated: March 16, 2019                    Signed: /s/ Michael G. Stag



Factual Allegations Regarding Individual Defendants

       Defendants CVS Health Corporation, Rite Aid of Maryland, Inc., Walgreens Boots

Alliance, Inc., a/k/a Walgreen Co., and Wal-Mart Inc., are hereby added as Defendants by this

pleading based on the following jurisdictional allegations:

       2.1.    Defendant CVS Health Corporation (“CVS”) is a Delaware corporation with its

principal place of business in Rhode Island. CVS Health Corporation conducted business as a

licensed wholesale distributor under various business entities (collectively “CVS”). At times

material, CVS, through its various DEA registered subsidiaries and affiliated entities, conducted

business as a licensed wholesale distributor, including in Kentucky. At times material, CVS

distributed prescription opioids throughout the United States, including in or about Kentucky

where Plaintiff operates its business.

       2.2.    Defendant Rite Aid of Maryland, Inc. (“Rite Aid”) is a Delaware corporation with

its principal office located in Camp Hill, Pennsylvania. Rite Aid conducted business under

various business entities, including, but not limited to, Rite Aid of Kentucky, Inc. (collectively

“Rite Aid”). At times material, Rite Aid, through its various DEA registered subsidiaries and

affiliated entities, conducted business as a licensed wholesale distributor. At times material, Rite

Aid distributed prescription opioids throughout the United States, including in or about Kentucky

where Plaintiff operates its business.

       2.3.    Defendant Walgreens Boots Alliance, Inc., also known as Walgreen Co.

(“Walgreens”) is a Delaware corporation with its principal place of business in Illinois.
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 4 of 12. PageID #: 203




Walgreens Boots Alliance Inc. conducted business as a licensed wholesale distributor under

various business entities (collectively “Walgreens”). At times material, Walgreens, through its

various DEA registered subsidiaries and affiliated entities, conducted business as a licensed

wholesale distributor. At times material, Walgreens distributed prescription opioids throughout

the United States, including in or about Kentucky where Plaintiff operates its business.

       2.4.    Defendant Wal-Mart Inc., formerly known as Wal-Mart Stores, Inc. (“Wal-

Mart”), is a Delaware corporation with its principal place of business in Bentonville, Arkansas.

Wal-Mart Stores, Inc. conducted business as a licensed wholesale distributor under various

business entities (collectively “Wal-Mart”). At times material, Walmart, through its various

DEA registered subsidiaries and affiliated entities, conducted business as a licensed wholesale

distributor. At times material, Wal-Mart distributed prescription opioids throughout the United

States, including in or about Kentucky where Plaintiff operates its business.

       2.5.    Collectively, Defendants CVS, Rite Aid, Walgreens, and Walmart are referred to

as “National Retail Pharmacies.”

       2.6.    The National Retail Pharmacies earned enormous profits by selling prescription

opioids. They were aware of the oversupply of prescription opioids through the extensive data

and information they compiled and maintained as both distributors and dispensaries.

       2.7.    The National Retail Pharmacies took no meaningful action to inhibit the sale of

excessive amounts of opioids.

       2.8.    The National Retail Pharmacies conduct substantial business throughout the

United States and the State of Kentucky, including the distribution and dispensing of prescription

opioids.
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 5 of 12. PageID #: 204




       2.9.    The National Retail Pharmacies compiled and maintained extensive data on

opioids they distributed and dispensed. They employed this data to evaluate their own sales and

workforce. Through this data, the National Retail Pharmacies knew of patterns and incidents of

improper distribution, prescribing, and use of prescription opioids throughout the United States

and in Kentucky. The National Retail Pharmacies also compiled data regarding individual

doctors and their prescribing practices.

       2.10.   The extensive data compiled and maintained by the National Retail Pharmacies

could have been employed to help stop diversion of opioids, but they failed to do so.

       2.11.   The National Retail Pharmacies had a duty to prevent diversion of prescription

opioids into the illegal market by, among other things, monitoring, and reporting suspicious

activity. 21 C.F.R. § 1301.11.

       2.12.   The National Retail Pharmacies had a duty to “provide effective controls and

procedures to guard against theft and diversion of controlled substances.” 21 C.F.R. §

1301.71(a); 21 C.F.R. § 1306.04(a).

       2.13.   The DEA provided extensive guidance to the National Retail Pharmacies

concerning their duties to the public, including how to identify suspicious orders and other

evidence of diversion.

       2.14.   The National Retail Pharmacies had a duty to identify: orders of unusually large

size; orders that were disproportionately large in comparison to the population of a community

served by the pharmacy; orders that deviate from a normal pattern; orders of unusual frequency

and duration; prescriptions written by a doctor who writes significantly more prescriptions (or in

larger quantities or higher doses) for controlled substances compared to other practitioners in the

area; prescriptions which should last for a month in legitimate use, but are being refilled on a
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 6 of 12. PageID #: 205




shorter basis; prescriptions for antagonistic drugs, such as depressants and stimulants, at the

same time; prescriptions that look “too good” or where the prescriber’s handwriting is too

legible; prescriptions with quantities or doses that differ from usual medical usage; prescriptions

that do not comply with standard abbreviations and/or contain no abbreviations; photocopied

prescriptions; or prescriptions containing different handwriting.

        2.15.    The National Retail Pharmacies had a duty to detect other indications of diversion

through data gathered, consolidated, and analyzed by the National Retail Pharmacies themselves.

        2.16.    The National Retail Pharmacies had a duty to contact the local Board of Pharmacy

and DEA upon finding evidence of prescription diversion.

        2.17.    The National Retail Pharmacies did not comply with their duties and knowingly

permitted widespread diversion of opioids.

        2.18.    The National Retail Pharmacies inhibited compliance with their duty to prevent

diversion of opioid prescriptions by adopting performance metrics and prescription quotas for

their retail stores.

        2.19.    The National Retail Pharmacies failed to adequately train their pharmacists and

pharmacy technicians on how to properly handle prescriptions for opioids, including in detection

of improper prescribing and diversion of opioids.

        2.20.    The National Retail Pharmacies failed to adequately employ available data to

identify doctors who were writing suspicious volumes of prescriptions and/or prescriptions of

suspicious amounts of opioids, or to detect diversion.

        2.21.    The National Retail Pharmacies failed to analyze: (a) the number of opioid

prescriptions filled by individual pharmacies relative to the population of the pharmacy’s

community; (b) the increase in opioid sales over time; (c) the number of opioid prescriptions
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 7 of 12. PageID #: 206




filled relative to other drugs; and (d) the increase in annual opioid sales relative to the increase in

annual sales of other drugs.

       2.22.     The National Retail Pharmacies failed to conduct adequate internal or external

audits of their opioid sales to identify patterns regarding prescriptions.

       2.23.     The National Retail Pharmacies failed to effectively respond to concerns raised by

their own employees regarding inadequate policies and procedures regarding the filling of opioid

prescriptions.

       2.24.     The National Retail Pharmacies were, or should have been, aware of the excessive

quantity of opioids being distributed and dispensed by them.

       2.25.     The National Retail Pharmacies knew of their failure to abide by state and federal

law and regulations governing the distribution and dispensing of prescription opioids.

       2.26.     The National Retail Pharmacies have been repeatedly penalized for their illegal

prescription opioid practices.

       2.27.     CVS has paid fines in the tens of millions as the result of investigations by the

DEA and the United States Department of Justice (“DOJ”) regarding improper practices

regarding the dispensing of opioids.

       2.28. CVS has been forced to enter into a settlement with the Massachusetts Attorney

General wherein CVS agreed to require pharmacy staff to access the state’s prescription

monitoring program website and review a patient’s prescription history before dispensing certain

opioid drugs.

       2.29.     Walgreens also has been penalized in the tens of millions for violations of the

CSA, including violations involving opioids.
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 8 of 12. PageID #: 207




       2.30.   Walgreens has settled with a number of state attorneys general over the

dispensing of opioid prescriptions.

       2.31.   Walgreens knowingly failed to meet its duties under the CSA even when

Walgreens became aware of dramatic increases in the dispensing of opioids and high numbers of

opioids dispensed in proportion to the population.

       2.32.   Rite Aid has also been fined millions for violations of the CSA, after multi-

jurisdictional investigations by the DOJ, including regarding prescription opioids.

       2.33. State and federal drug diversion prosecutions have involved prescription opioid

pills procured from National Retail Pharmacies.

       2.34.   The National Retail Pharmacies repeatedly and consistently violated their legal

duties under the CSA and other laws and regulations that govern the distribution and dispensing

of prescription opioids.

       2.35.   The National Retail Pharmacies knew or reasonably should have known about the

disproportionate flow of opioids into Kentucky and the operation of “pill mills” that generated

opioid prescriptions that, by their quantity or nature, were apparently for illicit supply and

diversion. Combined with additional information from news reports, and state and federal

regulatory actions, including prosecutions of pill mills in the area, the National Retail Pharmacies

knew or should have known that they were abetting the illegal distribution of controlled

substances.

       2.36.   The National Retail Pharmacies knew or reasonably should have known about the

devastating consequences of the oversupply and diversion of prescription opioids, including

spiking opioid overdose rates in Kentucky where Plaintiff operates its business.
     Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 9 of 12. PageID #: 208




        2.37.   The National Retail Pharmacies were well aware that their distribution and

dispensing activities fell far short of their legal duties.

        2.38.   The National Retail Pharmacies’ failure to effectively prevent diversion and to

monitor, report, and prevent suspicious orders contributed significantly to the opioid crisis by

enabling, and failing to prevent, the diversion of opioids.

        2.39.   Prescription opioids dispensed by the National Retail Pharmacies migrated

between cities, counties, and states. Prescription data from any particular jurisdiction does not

capture the full scope of the misuse, oversupply and diversion of opioids dispensed by the

National Retail Pharmacies in each jurisdiction.

        2.40.   The National Retail Pharmacies engaged in actions, as described above, which are

unethical, oppressive, unscrupulous, and substantially injurious to Petitioner and to the public.

        2.41.   The acts and omissions of the National Retail Pharmacies, as enumerated above,

constitute unfair or deceptive acts or practices in the conduct of trade or commerce which have

been declared unlawful by Kentucky statutes and jurisprudence.

        2.42.   The National Retail Pharmacies’ unfair, deceptive, and unconscionable

representations, concealments, and omissions were reasonably calculated to deceive the public,

Petitioner’s Community, and Petitioner.

        2.43.   The National Retail Pharmacies unfair trade practices specifically include, but are

not necessarily limited to, the following:

        (a)     The practice of not monitoring for suspicious orders of prescription opioids;
        (b)     The practice of not detecting suspicious orders of prescription opioids;
        (c)     The practice of not investigating suspicious orders of prescription opioids;
        (d)      The practice of filling, or failing to refuse fulfillment of, suspicious prescriptions
                for opioids;
        (e)     The practice of not reporting suspicious prescriptions for opioids;
        (f)     The practice of rewarding increases in prescription opioid sales; and/or
    Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 10 of 12. PageID #: 209




        (g)      The practice of falsely misrepresenting to governmental entities and the public
                 that the National Retail Pharmacies were complying with their legal obligations.

        2.44.    Because of the dangerously addictive nature of these drugs, the National Retail

Pharmacies dispensing practices unlawfully caused the opioid epidemic plaguing Petitioner’s

community. The National Retail Pharmacies had a non-delegable duty to guard against and

prevent the diversion of prescription opioids.

                             COMMON FACTUAL ALLEGATIONS

   3.         By checking the boxes in this section, Plaintiff hereby incorporates by reference to
              this document the common factual allegations set forth in the Summit County
              Pleadings as identified in the Court’s Order implementing the Short Form procedure.
              Dkt. # 1282.

   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
   ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
   ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

        4.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):

        N/A

                                             CLAIMS

        5.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
    Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 11 of 12. PageID #: 210




   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)


          6.     Plaintiff asserts the following additional claims as indicated (below or attached):

          N/A

        7.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in
Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without
prejudice.

          N/A


          WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended

herein.

Dated: March 16, 2019                          Respectfully submitted,
                                               STAG LIUZZA, L.L.C.

                                               /s/ Michael G. Stag
                                               MICHAEL G. STAG, La. Bar No. 23314
                                               ASHLEY M. LIUZZA, La. Bar No. 34645
                                               MATTHEW D. ROGENES, La. Bar No. 36652
                                               One Canal Place
                                               365 Canal Street, Suite 2850
                                               New Orleans, Louisiana 70130
                                               Telephone: (504) 593-9600
                                               Facsimile: (504) 593-9601
                                               Email: mstag@stagliuzza.com
                                                      aliuzza@stagliuzza.com
                                                      mrogenes@stagliuzza.com

                                               -and-

                                               DAVIS LAW, P.S.C.

                                               /s/ Rodney G. Davis
                                               RODNEY G. DAVIS
                                               133 Main Street
Case: 1:18-op-46237-DAP Doc #: 19 Filed: 03/16/19 12 of 12. PageID #: 211




                                 P.O. Box 150
                                 Irvine, Kentucky 40336
                                 Telephone: (606) 726-9991
                                 Facsimile: (606) 726-9772
                                 rgd@davislawky.com

                                 Attorneys for Plaintiff
